Exhibit 10.1

TENDER AND SUPPORT AGREEMENT

TENDER AND SUPPORT AGREEMENT (this “Agreement”) dated as of June 4, 2009 between
Intel Corporation, a Delaware corporation (“Parent”), APC II Acquisition
Corporation, a Delaware corporation and wholly-owned subsidiary of Parent
(“Purchaser”), and certain stockholders of Wind River Systems, Inc., a Delaware
corporation (the “Company”), listed on Annex I (each, a “Stockholder”), each an
owner of Company Shares.

RECITALS

WHEREAS, as of the date hereof, each Stockholder on Annex I is the holder of the
number of Company Shares set forth opposite such Stockholder’s name (all such
directly owned Company Shares that are outstanding as of the date hereof,
together with any Company Shares that are hereafter issued to or otherwise
acquired or owned by any Stockholder prior to the termination of this Agreement
(including pursuant to any exercise of Company Stock Options, acquisition by
purchase, or stock dividend, distribution, split-up, recapitalization,
combination or similar transaction, the “Subject Shares”));

WHEREAS, as a condition to their willingness to enter into the Agreement and
Plan of Merger (the “Merger Agreement”) dated as of the date hereof among
Parent, Purchaser and the Company, Parent and Purchaser have required that each
Stockholder, and in order to induce Parent and Purchaser to enter into the
Merger Agreement each Stockholder has agreed to, enter into this Agreement; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement, and the
other definitional and interpretative provisions set forth in Section 1.1 of the
Merger Agreement shall apply hereto as if such provisions were set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, the
parties hereto agree as follows:

ARTICLE 1

AGREEMENT TO TENDER

Section 1.1. Agreement to Tender. (a) Each Stockholder shall validly tender or
cause to be tendered in the Offer all of such Stockholder’s Subject Shares
pursuant to and in accordance with the terms of the Offer. As promptly as
practicable after receipt by such Stockholder of all documents or instruments
required to be delivered pursuant to the terms of the Offer, including but not



--------------------------------------------------------------------------------

limited to the letter of transmittal, each Stockholder shall (i) deliver to the
depositary designated in the Offer (the “Depositary”) (A) a letter of
transmittal with respect to its Subject Shares complying with the terms of the
Offer, (B) a certificate or certificates representing such Subject Shares or an
“agent’s message” (or such other evidence, if any, of transfer as the Depositary
may reasonably request) in the case of a book-entry transfer of any
uncertificated Subject Shares and (C) all other documents or instruments
required to be delivered by other stockholders of the Company pursuant to the
terms of the Offer, and/or (ii) instruct its broker or such other person that is
the holder of record of any Subject Shares beneficially owned by such
Stockholder to tender such Subject Shares pursuant to and in accordance with the
terms of the Offer. Each Stockholder agrees that once its Subject Shares are
tendered such Stockholder will not withdraw any of such Subject Shares from the
Offer, unless and until this Agreement shall have been terminated in accordance
with Section 5.3.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each Stockholder represents and warrants to Parent and Purchaser as to itself,
severally and not jointly, that:

Section 2.1. Authorization; Binding Agreement. If such Stockholder is not a
natural person, such Stockholder is an entity duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and the
execution, delivery and performance by such Stockholder of this Agreement and
the consummation of the transactions contemplated hereby are within such
Stockholder’s corporate or organizational powers and have been duly authorized
by all necessary corporate or organizational actions on the part of such
Stockholder. If such Stockholder is a natural person, the execution, delivery
and performance by such Stockholder of this Agreement and the consummation of
the transactions contemplated hereby are within his or her legal capacity and
requisite powers, and if this Agreement is being executed in a representative or
fiduciary capacity, the person signing this Agreement has full power and
authority to execute, deliver and perform this Agreement. This Agreement
constitutes a valid and binding agreement of such Stockholder enforceable
against such Stockholder in accordance with its terms, except (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar applicable Law, now or hereafter in effect,
affecting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

Section 2.2. Non-Contravention. The execution, delivery and performance by such
Stockholder of this Agreement and the consummation of the

 

2



--------------------------------------------------------------------------------

transactions contemplated hereby do not and will not (i) violate any certificate
of incorporation, bylaws or other organizational documents of such Stockholder,
(ii) violate any applicable Law applicable to such Stockholder, (iii) require
any consent or other action by any person under, constitute a default under, or
give rise to any right of termination, cancellation or acceleration or to a loss
of any benefit to which such Stockholder is entitled under any provision of any
material agreement or material permit binding on such Stockholder or (iv) result
in the imposition of any Lien on any asset of such Stockholder, in the case of
each of clauses (ii) through (iv) such as, individually or in the aggregate,
would not prevent or materially delay such Stockholder’s ability to perform its
obligations hereunder. No governmental licenses, authorizations, permits,
consents or approvals are required in connection with the execution and delivery
of this Agreement by such Stockholder or the consummation by such Stockholder of
the transactions contemplated hereby, except for applicable requirements, if
any, under the Exchange Act and any other applicable U.S. state or federal
securities laws and for such licenses, authorizations, permits, consents or
approvals the absence of which, individually or in the aggregate, would not
prevent or materially delay such Stockholder’s ability to perform its
obligations hereunder.

Section 2.3. Ownership of Subject Shares; Total Shares. Such Stockholder is the
record or beneficial owner of its Subject Shares and, as of the date of
Purchaser’s acceptance of the Tender Shares in the Offer, such Subject Shares
will be free and clear of any Lien and any other limitation or restriction
(including any restriction on the right to vote or otherwise transfer such
Subject Shares), except as provided hereunder or pursuant to any applicable
restrictions on transfer under the Securities Act. As of the date hereof, such
Stockholder does not own, beneficially or otherwise, any Company Securities
other than (x) as set forth opposite such Stockholder’s name in Annex I and
(y) the Company Stock Options, Company Restricted Stock, and Company RSUs set
forth opposite such Stockholder’s name on Section 4.3(e) of the Disclosure
Schedule.

Section 2.4. Voting Power. Such Stockholder has full voting power, with respect
to its Subject Shares, and full power of disposition, full power to issue
instructions with respect to the matters set forth herein, and full power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of its Subject Shares. None of such Stockholder’s Subject Shares
are subject to any voting trust or other agreement or arrangement with respect
to the voting of such shares, except as provided hereunder.

Section 2.5. Finder’s Fees. Except as provided in the Merger Agreement, no
investment banker, broker, finder or other intermediary is entitled to a fee or
commission from the Company or any of its Subsidiaries in connection with the
transactions contemplated by the Merger Agreement or this Agreement based solely
upon any arrangement or agreement made by or on behalf of such Stockholder.

 

3



--------------------------------------------------------------------------------

Section 2.6. Reliance by Parent. Such Stockholder understands and acknowledges
that Parent is entering into the Merger Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

Each of Parent and Purchaser hereby, jointly and severally, represents and
warrants to the Stockholders as follows:

Section 3.1 Authorization; Binding Agreement. Each of Parent and Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, and the execution, delivery and performance by Parent
and Purchaser of this Agreement and the consummation of the transactions
contemplated hereby are within Parent’s and Purchaser’s corporate powers and
have been duly authorized by all necessary corporate actions on the part of
Parent and Purchaser. This Agreement constitutes a valid and binding agreement
of Parent and Purchaser enforceable against Parent and Purchase in accordance
with its terms, except (i) as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar applicable Law, now or
hereafter in effect, affecting creditors’ rights generally and (ii) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

Section 3.2 Non-Contravention. The execution, delivery and performance by Parent
and Purchaser of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate any certificate of
incorporation, bylaws or other organizational documents of Parent or Purchaser,
(ii) violate any applicable Law applicable to Parent or Purchaser, (iii) require
any consent or other action by any person under, constitute a default under, or
give rise to any right of termination, cancellation or acceleration or to a loss
of any benefit to which Parent or Purchaser are entitled under any provision of
any material agreement or material permit binding on Parent or Purchaser or
(iv) result in the imposition of any Lien on any asset of Parent or Purchaser,
in the case of each of clauses (ii) through (iv) such as, individually or in the
aggregate, would not prevent or materially delay Parent’s or Purchaser’s ability
to perform its obligations hereunder. No governmental licenses, authorizations,
permits, consents or approvals are required in connection with the execution and
delivery of this Agreement by Parent and Purchaser or the consummation by Parent
and Purchaser of the transactions contemplated hereby, except for applicable
requirements, if any, under the Exchange Act and any other applicable U.S. state
or federal securities laws and for such licenses, authorizations, permits,
consents or approvals the absence of which, individually or in the aggregate,
would not prevent or materially delay Parent’s or Purchaser’s ability to perform
its obligations hereunder

 

4



--------------------------------------------------------------------------------

ARTICLE 4

ADDITIONAL COVENANTS OF THE STOCKHOLDERS

Subject to Section 5.14, each Stockholder hereby covenants and agrees as to
itself, severally and not jointly, that:

Section 4.1. Voting of Subject Shares. (a) At every meeting of the stockholders
of the Company called, and at every adjournment or postponement thereof, such
Stockholder shall, or shall cause the holder of record on any applicable record
date to, vote its Subject Shares (to the extent that any of such Stockholder’s
Subject Shares are not purchased in the Offer) (i) in favor of the adoption of
the Merger Agreement and the transactions contemplated thereby, (ii) against
(A) any agreement or arrangement related to any Acquisition Proposal, (B) any
liquidation, dissolution, recapitalization, extraordinary dividend or other
significant corporate reorganization of the Company or any Company Subsidiary or
(C) any other transaction the consummation of which would reasonably be expected
to impede, interfere with, prevent or materially delay the Offer or the Merger
and (iii) in favor of any other matter necessary for consummation of the
transactions contemplated by the Merger Agreement, which is considered at any
such meeting of stockholders, and in connection therewith to execute any
documents reasonably requested by Parent which are necessary or appropriate in
order to effectuate the foregoing.

Section 4.2. Irrevocable Proxy. In order to secure the performance of such
Stockholder’s obligations under this Agreement, by entering into this Agreement,
such Stockholder hereby irrevocably grants a proxy appointing each executive
officer of Purchaser as such Stockholder’s attorney-in-fact and proxy, with full
power of substitution, for and in its name, to vote, express consent or dissent,
or otherwise to utilize such voting power in the manner contemplated by
Section 4.1. The proxy granted by such Stockholder pursuant to this Section 4.2
shall be revoked automatically, without any notice or other action by any
person, upon termination of this Agreement in accordance with its terms. Such
Stockholder hereby revokes any and all previous proxies granted with respect to
its Subject Shares.

Section 4.3. No Transfers; No Inconsistent Arrangements. (a) Except as provided
hereunder or under the Merger Agreement, such Stockholder shall not, directly or
indirectly, (i) transfer (which term shall include any sale, assignment, gift,
pledge, hypothecation or other disposition), or consent to or permit any such
transfer of, any or all of its Subject Shares, or any interest therein, or
create or permit to exist any Lien, other than any restrictions imposed by
applicable Law or pursuant to this Agreement, on any such Subject Shares, other
than a transfer to a

 

5



--------------------------------------------------------------------------------

charitable organization or a trust for the benefit of the Stockholder or
relatives thereof where such charitable organization or trustee of such trust
has agreed in writing with the Parent to be bound by the terms and conditions of
this Agreement prior to such transfer, (ii) enter into any Contract with respect
to any transfer of such Subject Shares or any interest therein, (iii) grant or
permit the grant of any proxy, power of attorney or other authorization in or
with respect to such Subject Shares, (iv) deposit or permit the deposit of such
Subject Shares into a voting trust or enter into a voting agreement or
arrangement with respect to such Subject Shares or (v) take or permit any other
action that would in any way restrict, limit or interfere with the performance
of its obligations hereunder or the transactions contemplated hereby or
otherwise make any representation or warranty of each Stockholder herein untrue
or incorrect.

(b) Any attempted transfer of Subject Shares, or any interest therein, in
violation of this Section 4.3 shall be null and void. In furtherance of this
Agreement, such Stockholder shall and hereby does authorize the Company to
notify the Company’s transfer agent that there is a stop transfer restriction
with respect to all of its Subject Shares (and that this Agreement places limits
on the voting and transfer of its Subject Shares); provided that any such stop
transfer restriction shall terminate automatically, without any notice or other
action by any person, upon the termination of this Agreement in accordance with
Section 5.3 and, upon such event, Parent and the Company shall promptly notify
the Company’s transfer agent of such termination.

Section 4.4 No Exercise of Appraisal Rights. Such Stockholder agrees not to
exercise any appraisal rights or dissenter’s rights in respect of its Subject
Shares which may arise with respect to the Merger.

Section 4.5. Legends. If so requested by Parent, such Stockholder agrees that
its Subject Shares shall bear a legend stating that they are subject to this
Agreement; provided that the Company shall remove such legend upon the
Termination Date.

Section 4.6. Documentation and Information. Such Stockholder (i) subject to
reasonable prior notice to such Stockholder, consents to and authorizes the
publication and disclosure by Parent of its identity and holding of Subject
Shares, the nature of its commitments and obligations under this Agreement
(including, for the avoidance of doubt, the disclosure of this Agreement) and
any other information, in each case, that Parent reasonably determines is
required to be disclosed by applicable Law in any press release, the Offer
Documents, or any other disclosure document in connection with the Offer, the
Merger and any transactions contemplated by the Merger Agreement and (ii) agrees
promptly to give to Parent any information it may reasonably require for the
preparation of any such disclosure documents. Such Stockholder agrees to
promptly notify Parent of any required corrections with respect to any written
information supplied by it specifically for use in any such disclosure document,
if and to the extent that any shall have become false or misleading in any
material respect.

 

6



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.1. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

if to Parent or Purchaser:

Intel Corporation

22200 Mission College Blvd.

Santa Clara, California 95054

Facsimile No: (408) 765-6038

Attention: President, Intel Capital Corporation

with a copy (which shall not constitute notice) to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Facsimile No: (415) 268-7522

Attention: Robert Townsend, Esq.

if to any Stockholder, to it at that address specified on Schedule A, with
copies to the persons identified therein,

with a copy (which shall not constitute notice) to the Company:

Wind River Systems, Inc.

500 Wind River Way

Alameda, California 94501

Facsimile No: 510-749-2010

Attention: Kenneth Klein

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Facsimile No: (650) 493-6811

Attention: Aaron Alter, Esq.

                 Robert T. Ishii, Esq.

 

7



--------------------------------------------------------------------------------

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to each other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
to have been received on the next succeeding business day in the place of
receipt.

Section 5.2. Further Assurances. (a) Each Stockholder shall, from time to time,
execute and deliver, or cause to be executed and delivered, such additional or
further transfers, assignments, endorsements and other instruments as Parent or
Purchaser may reasonably request to carry out the transactions expressly set
forth in this Agreement.

(b) Parent and Purchaser shall, from time to time, execute and deliver, or cause
to be executed and delivered, such additional or further consents and other
instruments as any other party may reasonably request to carry out the
transactions contemplated by this Agreement.

Section 5.3. Termination. This Agreement shall terminate automatically, without
any notice or other action by any person, upon the later of (i) the termination
of the Merger Agreement in accordance with its terms and (ii) the termination of
the Offer by Parent. Notwithstanding the foregoing, nothing set forth in this
Section 5.3 or elsewhere in this Agreement shall relieve either party hereto
from liability, or otherwise limit the liability of either party hereto, for any
breach of this Agreement.

Section 5.4. Amendments and Waivers. (a) Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement or, in the case of a
waiver, by each party against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
applicable Law.

Section 5.5. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

Section 5.6. Binding Effect; Benefit; Assignment. (a) The provisions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns. No provision of this

 

8



--------------------------------------------------------------------------------

Agreement is intended to confer any rights, benefits, remedies, obligations or
liabilities hereunder upon any person other than the parties hereto and their
respective successors and assigns.

(b) No party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto,
except that each of Parent and Purchaser may transfer or assign its rights and
obligations under this Agreement, in whole or from time to time in part, to one
or more direct or indirect wholly owned subsidiaries of Parent at any time;
provided that such transfer or assignment shall not relieve Parent or Purchaser
of any of its obligations hereunder.

Section 5.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such State.

Section 5.8. Jurisdiction. The parties hereto agree that any action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any federal court located in the State of Delaware or
any Delaware state court, and each of the parties hereby irrevocably consents to
the exclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by Law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such action
or proceeding may be served on any party anywhere in the world, whether within
or without the jurisdiction of any such court. Without limiting the foregoing,
each party agrees that service of process on such party as provided in
Section 5.1 shall be deemed effective service of process on such party.

Section 5.9. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 5.10. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by each other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

 

9



--------------------------------------------------------------------------------

Section 5.11. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to its subject matter.

Section 5.12. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

Section 5.13. Specific Performance. The parties hereto agree that each of Parent
and Purchaser would be irreparably damaged if for any reason any Stockholder
fails to perform any of its obligations under this Agreement, and that each of
Parent and Purchaser would not have an adequate remedy at law for money damages
in such event. Accordingly, each of Parent and Purchaser shall be entitled to
specific performance and injunctive and other equitable relief to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any federal court located in the State of
Delaware or any Delaware state court, in addition to any other remedy to which
they are entitled at law or in equity.

Section 5.14. Stockholder Capacity. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall (or shall require any
Stockholder to attempt to) limit, restrict or otherwise affect any Stockholder
who is a director or officer of the Company or any of its Subsidiaries from
acting in such capacity (it being understood that this Agreement shall apply to
each Stockholder solely in each Stockholder’s capacity as a holder of the
Subject Shares) or from fulfilling the obligations and responsibilities of such
office (including the performance of obligations required by the fiduciary
obligations and responsibilities under applicable Law of such Stockholder acting
solely in his or her capacity as a director or officer).

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

     Intel Corporation    Legal OK   By:  

/s/    Arvind Sodhani

   6/04/09   Name:   Arvind Sodhani    /s/    Rose Daggendorf   Title:  

Executive Vice President,

Intel Corporation and

President, Intel Capital Corporation

     APC II Acquisition Corporation      By:  

/s/    Trina Van Pelt

     Name:   Trina Van Pelt      Title:   Vice President

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS JERRY FIDDLER

/s/    Jerry Fiddler

FIDDLER AND ALDEN FAMILY TRUST By:  

/s/    Jerry Fiddler

  Jerry Fiddler, Trustee JAZEN I FAMILY PARTNERS LP – FUND 5 By:  

/s/    Jerry Fiddler

  Jerry Fiddler, General Partner JAZEN II FAMILY PARTNERS LP – FUND 5 By:  

/s/    Jerry Fiddler

  Jerry Fiddler, General Partner JAZEN III FAMILY PARTNERS LP – FUND 5 By:  

/s/    Jerry Fiddler

  Jerry Fiddler, General Partner JAZEN IV FAMILY PARTNERS LP – FUND 5 By:  

/s/    Jerry Fiddler

  Jerry Fiddler, General Partner

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS NARENDRA GUPTA

/s/    Narendra Gupta

NARENDRA AND VINITA GUPTA
LIVING TRUST DATED 12/2/94 By:  

/s/    Narendra Gupta

  Narendra Gupta, Trustee GUPTA IRREVOCABLE CHILDREN TRUST By:  

/s/    Narendra Gupta

  Narendra Gupta, Trustee

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS KENNETH KLEIN

/s/    Kenneth Klein

 

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

ANNEX I

 

Stockholder

   Subject Shares

Jerry Fiddler (1)

   2,035

Fiddler and Alden Family Trust

   2,442,554

Jazen I Family Partners LP – Fund 5

   276,563

Jazen II Family Partners LP – Fund 5

   508,125

Jazen III Family Partners LP – Fund 5

   247,953

Jazen IV Family Partners LP – Fund 5

   276,563

Narendra Gupta (2)

   563

Narendra and Vinita Gupta Living Trust dated 12/2/94

   3,483,236

Gupta Irrevocable Children Trust

   920,000

Kenneth Klein (3)

   173,644

 

(1) Includes shares held in Mr. Fiddler’s 401(k) plan account.

(2) Includes shares held in Mr. Gupta’s ESPP and 401(k) plan accounts.

(3) Includes shares held by Mr. Klein and held in his 401(k) plan account.